Case 8:18-cv-02869-VMC-CPT Document 302 Filed 04/30/21 Page 1 of 5 PagelD 4929

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

THE HURRY FAMILY REVOCABLE TRUST,
SCOTTSDALE CAPITAL ADVISORS CORPORATION,
and ALPINE SECURITIES CORPORATION,

 

Plaintiffs,
v. Case No. 8:18-cv-2869-VMC-CPT
CHRISTOPHER FRANKEL,
Defendant.
/
VERDICT FORM

We, the Jury, return the following verdict:

I. THE HURRY FAMILY REVOCABLE TRUST’S CLAIM FOR BREACH OF THE
JUNE 22, 2015 NON-DISCLOSURE AND CONFIDENTIALITY AGREEMENT

 

1. Do you find by a preponderance of the evidence that the Hurry Family Revocable Trust
was a Discloser whose Confidential Information was protected under the June 22, 2015
Non-Disclosure and Confidentiality Agreement?

YES_N NO

If you answer “YES” to Question 1, proceed to Question 2. If you answer “NO” to Question I,
your verdict on the Hurry Family Revocable Trust’s claim for breach of contract is in favor of
Defendant Christopher Frankel, and you should skip Questions 2-5 and proceed to Question 6.

2. Do you find by a preponderance of the evidence that Defendant, Christopher Frankel,
materially breached Paragraph 5 of the June 22, 2015 Non-Disclosure and Confidentiality
Agreement by failing to return Confidential Information of the Hurry Family Revocable
Trust within ten days of a written request?

YES x NO

If you answer “YES” to Question 2, proceed to Question 3. If you answer “NO” to Question 2,
your verdict on the Hurry Family Revocable Trust’s claim for breach of contract is in favor of
Defendant, Christopher Frankel, and you should skip Questions 3-5 and proceed to Question 6.
,

Case 8:18-cv-02869-VMC-CPT Document 302 Filed 04/30/21 Page 2 of 5 PagelD 4930

3. Did Mr. Frankel prove by a preponderance of the evidence that the Hurry Family Trust
prevented or excused Mr. Frankel from performing his obligation to return Confidential
Information within ten days of a written request?

YES no

If you answer “NO” to Question 3, proceed to Question 4. If you answer “YES” to Question 3,
your verdict on the Hurry Family Revocable Trust’s claim for breach of contract is in favor of
Defendant, Christopher Frankel, and you should skip Questions 4-5 and proceed to Question 6.

4. Did any breach by Mr. Frankel of Paragraph 5 of the June 22, 2015 Non-Disclosure and
Confidentiality Agreement cause damage to the Hurry Family Trust?

YES _ NO Me

If you answer “YES” to Question 4, proceed to Question 5. If you answer “NO” to Question 4,
your verdict on the Hurry Family Revocable Trust’s claim for breach of contract is in favor of
Defendant, Christopher Frankel, and you should skip Question 5 and proceed to Question 6,

5. State the total amount of money that will fairly compensate the Hurry Family Revocable
Trust for any damage legally caused by a material breach of the June 22, 2015 Non-
Disclosure and Confidentiality Agreement by Mr. Frankel. You may award nominal
damages if the Hurry Family Revocable Trust has not proven the amount of damages with
reasonable certainty.

$
Please proceed to question 6.
II. ALPINE’S CLAIM FOR BREACH OF CONTRACT

6. Do you find by a preponderance of the evidence that Mr. Frankel materially breached
Paragraphs 2 and/or 4 of the July 1, 2015 Employee Non-Disclosure and Confidentiality
Agreement by using, disclosing, and/or failing promptly to return any of Alpine’s
Confidential Information?

YES wa NO

If you answered “YES” to Question 6, proceed to Question 7. If you answered “NO” to
Question 6, your verdict on Alpine’s claim for breach of contract is in favor of Defendant
Christopher Frankel, and you should skip Questions 7-9 and proceed to Question 10.

7. Did Mr. Frankel prove by a preponderance of the evidence that Alpine prevented or
excused Mr. Frankel from returning Alpine’s Confidential Information under the July 1,
2015 Employee Non-Disclosure and Confidentiality Agreement?

YES NO xK
Case 8:18-cv-02869-VMC-CPT Document 302 Filed 04/30/21 Page 3of5 PagelD 4931

If you answer “NO” to Question 7, proceed to Question 8. If you answer “YES” to Question 7,
your verdict on Alpine’s claim for breach of contract is in favor of Defendant, Christopher
Frankel, and you should skip Questions 8-9 and proceed to Question 10.

8. Did any material breach by Mr. Frankel of Paragraphs 2 and/or 4 of the July 1, 2015
Employee Non-Disclosure and Confidentiality Agreement cause any damage to Alpine?

YES NO x

If you answer “YES” to Question 8, proceed to Question 9. If you answer “NO” to Question 8,
your verdict on Alpine’s claim for breach of contract is in favor of Defendant, Christopher
Frankel, and you should skip Question 9 and proceed to Question 10.

9. State the total amount of money that will fairly compensate Alpine for the damage legally
caused by Mr. Frankel’s breach. You may award nominal damages if Plaintiff has not
proven the amount of damages with reasonable certainty.

$
Please proceed to Question 10.
III. SCOTTSDALE’S CLAIM FOR BREACH OF CONTRACT

10. Do you find by a preponderance of the evidence that Mr. Frankel materially breached
Paragraphs 2 and/or 4 the July 1, 2015 Employee Non-Disclosure and Confidentiality
Agreement by disclosing, using, and/or failing to promptly return any of Scottsdale’s
Confidential Information?

YES x NO

If you answered “YES” to Question 10, proceed to Question 11. If you answered “NO” to
Question 10, your verdict on Scottsdale’s claim for breach of contract is in favor of Defendant,
Christopher Frankel, and you should skip Questions 11-13 and proceed to Question 14.

11. Did Mr. Frankel prove by a preponderance of the evidence that Scottsdale prevented or
excused Mr. Frankel from returning Scottsdale’s Confidential Information under the July
1, 2015 Employee Non-Disclosure and Confidentiality Agreement?

YES NO x
Case 8:18-cv-02869-VMC-CPT Document 302 Filed 04/30/21 Page 4 of 5 PagelD 4932

If you answer “NO” to Question 11, proceed to Question 12. If you answer “YES” to
Question 11, your verdict on Scottsdale’s claim for breach of contract is in favor of Defendant,
Christopher Frankel, and you should skip Questions 12-13 and proceed to Question 14.

12, Did any material breach by Mr. Frankel of Paragraphs 2 and/or 4 of the July 1, 2015
Employee Non-Disclosure and Confidentiality Agreement cause any damage to
Scottsdale?

YES NO x

If you answer “YES” to Question 12, proceed to Question 13. If you answer “NO” to
Question 12, your verdict on Scottsdale’s claim for breach of contract is in favor of Defendant,
Christopher Frankel, and you should skip Question 13 and proceed to Question 14.

13. State the total amount of money that will fairly compensate Scottsdale for the damage
legally caused by Mr. Frankel’s breach. You may award nominal damages if Plaintiff has
not proven the amount of damages with reasonable certainty.

$

Please proceed to Question 14.

IV. ALPINE AND SCOTTSDALE’S CLAIMS FOR MISAPPROPRIATION OF
TRADE SECRETS

14. Do you find by a preponderance of the evidence that Alpine and/or Scottsdale own valid
trade secrets?

YES 4 NO

If you answer “YES” to Question 14, proceed to Question 15. If you answer “NO” to
Question 14, your verdict on Plaintiffs’ claim for misappropriation of trade secrets is in favor
of Defendant, Christopher Frankel, and you should skip Questions 15-19 and sign and date this
form and return it to the courtroom.

15.Do you find by a preponderance of the evidence that Defendant, Mr. Frankel,
misappropriated Alpine’s and/or Scottsdale’s trade secrets?

(A) As to Alpine?

YES X NO
(B) As to Scottsdale?
YES xX NO

Ifyou answer “YES” to Questions 15(A) or 15(B), proceed to Question 16. If you answer “NO”
to both Questions 15(A) and 15(B), your verdict on Plaintiffs’ claim for misappropriation of
a

Case 8:18-cv-02869-VMC-CPT Document 302 Filed 04/30/21 Page 5 of 5 PagelD 4933

trade secrets is in favor of Defendant, Christopher Frankel, and you should skip Questions 16-
19, sign and date this form and return it to the courtroom.

16. As shown by a preponderance of the evidence, what is the total amount of any actual
damage caused by Mr. Frankel’s misappropriation of any trade secrets?

(A) As to Alpine?
a)
(B) _ As to Scottsdale?
$
fe
Please proceed to Question 17.

17. As shown by a preponderance of the evidence, what is the total amount of money, if any,

by which Mr. Frankel was unjustly enriched as a legal result of any misappropriation of
trade secrets?

s 72,090

Please proceed to Question 18.

18. Do you find that Mr. Frankel’s misappropriation was willful and malicious?

YES NO_ X

If you answer “YES” to Question 18, proceed to Question 19, If you answer “NO” to Question
18, you should sign and date this form and return it to the courtroom.

19. If you find that Mr. Frankel’s misappropriation was willful and malicious, how much, in
addition to the amount of damages you have already awarded, do you award as exemplary
damages?

(A) _ As to Alpine?
$

(B) As to Scottsdale?
$

 

 

SO SAY WE ALL, this 30th day_of April, 2021.

FLL IEE LC) Mees Necher Te.

_FOREPERSON
